JOHNSON, Circuit Judge.
In this case a motion to dismiss for want of jurisdiction was filed by the appellant before printing the transcript of the record.
On March 4,1927, Congress amended section 48 of the Organic Act of Porto Rico by adding thereto the following paragraph:
“That no suit for the purpose of restraining the assessment or collection of any tax imposed by the laws of Porto Rico shall be maintained in the District Court of the United States for Porto Rico.” Act March 4, 1927, 44 Stat. c. 503, pp. 1418, 1421 (48 USCA § 872).
In accordance with a statute of the Legislature of Porto Rico, approved April 23, 1927, entitled “An act to protect Porto Rican tobacco and cigars- against fraud and adul*669teratíon by means of a guaranty and advertising agency in the city of New York, United States, the issue of guaranty stamps determining the origin of the tobacco and by adequate expert inspection, establishing an inspection fee to defray such expenses as the application of this act may occasion,” etc., an inspection fee was established, the payment of which was resisted by the appellee.
In its bill of complaint the tobacco company alleges that this inspection fee is an excise tax. While denominated an inspection fee, it is in reality a tax assessed upon the appellee, and clearly falls under the inhibition of the Act of March 4,1927.
The motion of the appellant is granted, and the cause is remanded to the District Court of the United States for Porto Rico, with directions to vacate the decree heretofore entered by it in this cause, and to dismiss the same for want of jurisdiction.